On November 14, 1917, the appellees, state of Oklahoma et al., filed in this court the following motion to dismiss:
"Come now appellees in the above-entitled case and represent and state to the court: That the Corporation Commission, by order No. 1299, prescribed general rules and regulations governing the operation of oil and gas wells and prescribed regulations in reference to the shooting of same. That, therefore, a decision of the questions involved in this appeal is not now important, so far as the question of shooting wells in the Healdton Fields is concerned, in view of order No. 1299 of the Corporation Commission. That order No. 1257, the order appealed from herein, has been set aside by journal entry of the Corporation Commission (copy of journal entry, together with general order No. 1299, attached hereto). Wherefore, appellees request and move that the court dismiss the proceedings and appeal in the above-entitled case."
A copy of the order setting aside order No. 1257 is attached to said motion.
It appearing that the question involved has become moot, the motion to dismiss the action is sustained, and said action is hereby dismissed.
All the Justices concur.